DETAILED ACTION

	This Office is in response to Applicant’s Amendment dated 3/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities.  Appropriate correction is required.
►	With respect to claim 28,
		Line 10, “the plurality of conductive layer” should be changed to “the plurality of conductive layers” to correct grammatical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1,
		Line 10, scope of claim cannot be defined since it is unclear whether or not  “capacitor insulators” as cited on line 10 are actually different additional capacitor insulators (not the first capacitor insulator cited on line 4 of claim 1).  *** Suggestion:  change “capacitor insulators” to “the first capacitor insulator”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 21, 24-27 are rejected under 35 U.S.C. 102(a(1) and 102(a)(2) as being anticipated by Park et al [US 2020/0350248]
►	With respect to claim 1, Park et al (figs 1-7G, text [0001]-[0062]) discloses the claimed method comprising:
	forming a first electrode layer (201, fig 7B) having a first opening (H5), wherein the first opening has a first lateral dimension;
	forming a first capacitor insulator (203, fig 7C) over the first electrode layer;
	forming a second electrode layer (209, fig 7F) over the first capacitor insulator, wherein the second electrode layer has a second opening (H7), with the first opening directly underlying the second opening, wherein the second opening has a second lateral dimension greater than the first lateral dimension;
	depositing a dielectric layer (211, fig 7G) over the second electrode layer;
	performing an etching process (fig 7G, text [0059]-[0060]), with the dielectric layer and the first capacitor insulator underlying the dielectric layer being etched to form forming a contact opening (TH2, fig 7G) penetrating through the first electrode layer and the second electrode layer, wherein parts of the first electrode layer and the second electrode layer are used as etch stop layers in the etching process (fig 7F-Fig 7G, text [0060]:  using etching recipe to etch dielectric 211 and the first capacitor insulator 203 with etch selectivity respective to the second electrode layer /209 and the first electrode layer 201 would have parts of the first electrode layer and the second electrode layer are used as etch stop layers in the etching process), and wherein the contact opening comprises:
		a first portion comprising the first opening, 
		a second portion comprising the second opening;
	forming a first conductive plug (CP2, fig 2 & 3B) in the contact opening
►	With respect to claim 2, Park et al (Fig 7F)  wherein before the etching process, the second opening (H7)  is wider than the first opening (H5).
►	With respect to claim 3, Park et al (fig 7G, text [0060]) discloses the contact opening further comprises a third portion over the second portion, wherein the third portion has a third lateral dimension greater than the second lateral dimension.
►	With respect to claim 4, Park et al (fig 2 & 3B) discloses the first conductive plug comprises a first part in the first portion of the contact opening; and a second part in the second portion of the contact opening, wherein the second part comprises a bottom surface contacting a top surface of the first electrode layer.
►	With respect to claim 5, Park et al (fig 2 & 3B) discloses the first conductive plug extends below the first electrode layer to contact a conductive feature (115) below the first electrode layer.
►	With respect to claim 6, Park et al (fig 2]) discloses the first conductive plug electrically interconnects the first electrode layer and the second electrode layer to form a first capacitor electrode of a capacitor, and the method further comprises: forming a third electrode layer (205) over the first capacitor insulator (203), wherein the third electrode layer acts as a second capacitor electrode of the capacitor; and forming a second capacitor insulator (207) over the third electrode layer and underlying the second electrode layer (209).
►	With respect to claims 7 & 8, Park et al discloses forming a second conductive plug (CP1) penetrating through the third electrode layer wherein the second conductive plug has a bottom surface contacting a top surface of the third electrode layer. 
►	With respect to claim 21, Park et al (figs 1-7G, text [0001]-[0062]) discloses the claimed method comprising: 
	depositing a first dielectric layer (123, fig 7A) over a base structure (100);
	forming a capacitor over the first dielectric layer comprising:
		depositing a first electrode layer (EL1, fig 7A) over the first dielectric layer;
		patterning the first electrode layer to form a first opening (H5, fig 7B);
		forming a first capacitor insulator (203, fig 7C) over the first electrode layer;
		depositing a second electrode layer (EL3, fig 7E) over the first capacitor 	insulator; 
		patterning the second electrode layer to form a second opening (H7, fig 7F), 	wherein a portion of the first electrode layer is directly under the second opening; 
	depositing a dielectric layer (211, fig 7G) over the second electrode layer;
	etching the dielectric layer and the first capacitor insulator to form a contact opening (TH2, fig 7G), with both of the first opening and the second opening being parts of the contact opening, wherein in the etching, a first part of the second electrode layer acts as a first etch stop layer (fig 7F-Fig 7G, text [0060]:  using etching recipe to etch dielectric 211 and the first capacitor insulator 203 with etch selectivity respective to the second electrode layer EL3/209 would have a first part of the second electrode layer acting as a first etch stop layer)	
	forming a contact plug (CP2, fig 2 & 3B) in the contact opening, wherein the contact plug contacting both of the first electrode layer and the second electrode layer.
►	With respect to claim 24, Park et al (fig 7F-Fig 7G, text [0060]) discloses wherein in the etching, a second part of the first electrode layer acts as a second etch stop layer.
►	With respect to claim 25, Park et al discloses a top surface of an additional etch stop layer (123, fig 7B & 7G) underlying the first electrode layer (EL1 of fig 7A thus 201 of fig 7B) is exposed to the contact opening, and the method further comprises, after the etching, etching-through the additional etch stop layer to expose an underlying conductive feature (115). 
►	 With respect to claim 26, Park et al discloses depositing a third electrode layer (205, fig 7D) over the first capacitor insulator; forming a second capacitor insulator (207, fig 7E) over the third electrode layer, wherein the second electrode layer is over the second capacitor insulator; and patterning the third electrode layer to form a third opening (H6, fig 7D) vertically offset from both of the first opening and the second opening. 
►	With respect to claim 27, Park et al (text [0024] & [0028]) discloses the depositing the first electrode layer and the depositing the second electrode layer comprise depositing titanium nitride layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2020/0350248]. 
►	With respect to claim 22, the claimed ring shape of the portion of the first electrode layer that is directly under the second opening However, the claimed shape of planar surface of the entire upper surface of the layer of material was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the planar surface of the entire upper surface of the layer of material would yield unexpected result. See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
 
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
►	Contradict to Applicant’s argument on pages 7-8, Park et al (figs 7F-7G, text [0060]) discloses etching of the dielectric layer 211 and the first capacitor insulator 203 selective to the second electrode layer 209 and the first electrode layer 201.  The second electrode layer  EL2/209 and the first electrode layer EL1/201 would  act as etch stop layers.
►	Contradict to Applicant’s argument on pages 8-9, Park et al (fig 7F-Fig 7G, text [0060]) discloses etching dielectric 211 and the first capacitor insulator 203 selective to the second electrode layer EL3/209 would have a first part of the second electrode layer acting as a first etch stop layer.

Allowable Subject Matter
Claims 28-30 and 32 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819